         Case 1:17-cv-02459-GLR Document 320 Filed 02/02/21 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 BROCK STONE, et al.,
                   Plaintiffs,

         vs.
                                                    Case No. 1:17-cv-02459-GLR
 JOSEPH R. BIDEN, JR., et al.,

                        Defendants.


                                 JOINT MOTION FOR STAY

       On January 25, 2021, President Biden issued an executive order (the “January 25, 2021

Executive Order”) “revok[ing]” “the Presidential Memorandum of March 23, 2018” and

confirming “the Presidential Memorandum of August 25, 2017 (Military Service by Transgender

Individuals) remains revoked.” E.O. No. 14004 §§ 1, 2 (Jan. 25, 2021), ECF No. 317-1. Plaintiffs

challenge both the August 25, 2017 and the March 23, 2018 memoranda in this case. The January

25, 2021 Executive Order provides that “[t]he Secretary of Defense, and Secretary of Homeland

Security with respect to the Coast Guard, shall, after consultation with the Joint Chiefs of Staff

about how best to implement this policy . . . take all necessary steps to ensure that all directives,

orders, regulations, and policies of their respective departments are consistent with this order,”

including “establishing a process by which transgender service members may transition gender

while serving, along with any further steps that the Secretary of Defense and Secretary of

Homeland Security deem appropriate to advance the policy described in section 1 of this order.”

Id. § 3(a). The January 25, 2021 Executive Order also provides that the Secretary of Defense, and

Secretary of Homeland Security with respect to the Coast Guard, “shall (i) immediately prohibit

involuntary separations, discharges, and denials of reenlistment or continuation of service on the




                                              —1—
         Case 1:17-cv-02459-GLR Document 320 Filed 02/02/21 Page 2 of 6



basis of gender identity or under circumstances relating to their gender identity.” Id. §§ 3(b)(i),

3(c)(i). Further, the January 25, 2021 Executive Order provides that “[t]he Secretary of Defense

and the Secretary of Homeland Security shall report to [the President] within 60 days of the date

of this order on their progress in implementing the directives in this order and the policy described

in section 1 of this order.” Id. § 3(d).

        Accordingly, to allow Defendants time to implement the January 25, 2021 Executive Order

and for the parties to determine thereafter what, if any, proceedings will be necessary in this case

after the 60-day period set forth in the January 25, 2021 Executive Order has passed, the parties

respectfully request that the case be stayed until April 9, 2021, which is 14 days after the 60-day

period referenced in the January 25, 2021 Executive Order, and the parties be ordered to file a

Joint Status Report by April 9, 2021, setting forth their respective positions regarding what

proceedings, if any, will be necessary thereafter in this case.




                                               —2—
       Case 1:17-cv-02459-GLR Document 320 Filed 02/02/21 Page 3 of 6



Dated: February 2, 2021                      Respectfully submitted,

                                             /s/ Jeffrey Huberman
David M. Zionts*
Carolyn F. Corwin*                           Deborah A. Jeon (Bar No. 06905)
Mark H. Lynch (Bar No. 12560)                David Rocah (Bar No. 27315)
Joshua Roselman*                             AMERICAN CIVIL LIBERTIES UNION FOUNDATION
Marianne F. Kies (Bar No. 18606)             OF MARYLAND
Peter J. Komorowski (Bar No. 20034)          3600 Clipper Mill Road, #350
Jeffrey Huberman*                            Baltimore, MD 21211
Rishi R. Gupta*                              Telephone: (410) 889-8555
COVINGTON & BURLING LLP                      Fax: (410) 366-7838
One CityCenter                               jeon@aclu-md.org
850 Tenth St. NW                             rocah@aclu-md.org
Washington, DC 20001
Telephone: (202) 662-6000                    Joshua A. Block*
Fax: (202) 778-5987                          Chase B. Strangio*
dzionts@cov.com                              James Esseks*
ccorwin@cov.com                              Leslie Cooper*
mlynch@cov.com                               AMERICAN CIVIL LIBERTIES UNION
jroselman@cov.com                            FOUNDATION
mkies@cov.com                                125 Broad Street, 18th Floor
pkomorowski@cov.com                          New York, NY 10004
jhuberman@cov.com                            Telephone: 212-549-2627
rrgupta@cov.com                              Fax: 212-549-2650
                                             jblock@aclu.org
                                             cstrangio@aclu.org
Mitchell A. Kamin*                           jesseks@aclu.org
COVINGTON & BURLING LLP                      lcooper@aclu.org
1999 Avenue of the Stars, Suite 3500
Los Angeles, California 90067                Attorneys for Plaintiffs
Telephone: (424) 332-4800
Facsimile: (424) 332-4749
mkamin@cov.com


* Admitted pro hac vice




                                       —3—
Case 1:17-cv-02459-GLR Document 320 Filed 02/02/21 Page 4 of 6



                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General
                                   Civil Division

                                   ALEXANDER K. HAAS
                                   Branch Director

                                   ANTHONY J. COPPOLINO
                                   Deputy Director


                                    /s/ Courtney D. Enlow
                                   COURTNEY D. ENLOW
                                   Trial Attorney
                                   ANDREW E. CARMICHAEL
                                   Senior Trial Counsel
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   Telephone: (202) 616-8467
                                   Email: courtney.d.enlow@usdoj.gov

                                   Counsel for Defendants




                            —4—
        Case 1:17-cv-02459-GLR Document 320 Filed 02/02/21 Page 5 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of February, 2021, copies of the foregoing

were served via CM/ECF on all counsel of record.



Dated: February 2, 2021                             /s/Courtney D. Enlow
                                                    COURTNEY D. ENLOW
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    Telephone: (202) 616-8467
                                                    Email: courtney.d.enlow@usdoj.gov

                                                    Counsel for Defendants




                                             —5—
        Case 1:17-cv-02459-GLR Document 320 Filed 02/02/21 Page 6 of 6



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


 BROCK STONE, et al.,
                   Plaintiffs,

        vs.
                                                  Case No. 1:17-cv-02459-GLR
 JOSEPH R. BIDEN, JR., et al.,

                        Defendants.




                                        [PROPOSED] ORDER

       This matter comes before the Court on the Parties’ Joint Motion for a Stay. After

considering the Parties’ Joint Motion, IT IS HEREBY ORDERED THAT:

         1. This case is stayed until April 9, 2021; and

         2. The parties shall file a Joint Status Report by April 9, 2021, setting forth their

              respective positions regarding what further proceedings, if any, will be necessary

              in this case.

IT IS SO ORDERED.




Dated this ________ day of February, 2021.




                                                  George L. Russell, III
                                                  United States District Judge




                                             —6—
